        Case 3:19-cv-00791-JWD-SDJ          Document 17      08/25/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

JOSHUA E. SINS
                                                         CIVIL ACTION
VERSUS
                                                         NO. 19-791-JWD-SDJ
STATE FARM INSURANCE COMPANY

                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated August 10, 2020 (Doc. 16), to which no objection

was filed;

       IT IS ORDERED that Plaintiff’s Motion to Remand (R. Doc. 8) is DENIED.

       Signed in Baton Rouge, Louisiana, on August 25, 2020.


                                              S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
